Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (the “Agreement”) between Virtusa
Corporation (the “Company” or “Virtusa”) and Mr. Raj Rajgopal (“Executive”) and
shall be effective as of the Effective Date (as defined below).

 

WHEREAS, Executive will be transitioning out of the Company;

 

WHEREAS, although Executive’s resignation is not a Terminating Event under
Executive’s Employment Agreement (as defined below), the Company and Executive
desire to make this transition as smooth as possible for the Company and the
Executive; and

 

WHEREAS, all capitalized terms not defined, shall have the meaning set forth in
the Employment Agreement.

 

In consideration of the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1.                                      Resignation.  Subject to the terms of
this Agreement, Executive’s employment shall continue through and include
March 1, 2019, at which time his resignation from employment shall be effective
at 11:59 p.m. ET.  The last day of Executive’s employment, whether it is
March 1, 2019 or an earlier date, is referred to herein as the “Resignation
Date.”  On the Resignation Date (or on any earlier date if requested by the
Company’s Board of Directors (the “Board”)), Executive shall resign from his
positions as the Company’s President, Digital Enterprise Services, and any other
positions he holds with the Company.  If so requested by the Company, Executive
shall sign any document reasonably requested by the Company to confirm any such
resignations.  Although Executive’s resignation is not a Terminating Event under
the Executive Agreement dated as of July 15, 2009 by and between the Company and
Executive (“Employment Agreement”), the Company values Executive’s past and
future contributions and would like to make this transition as smooth as
possible.  To that end, the Company is offering Executive certain Transition
Benefits, as set forth in Section 3, if he enters into, does not revoke, and
complies with this Agreement.  This Agreement constitutes and satisfies the
Notice of Termination and other applicable notice provisions in Section 8 of the
Employment Agreement.  Notwithstanding the foregoing, the Company may terminate
Executive’s employment with the Company for Cause, as defined in the Employment
Agreement, at any time prior to March 1, 2019, including if he (i) violates any
written agreement with the Company or any written company policy, or
(ii) engages in any misconduct or inappropriate behavior, as reasonably
determined in good faith by the Company.  For the avoidance of doubt, if
Executive’s employment with the Company is terminated for Cause, he shall not be
entitled to the benefits set forth in Section 3 of this Agreement.

 

2.                                      Final Payments and Benefits
Information.  Regardless of whether Executive enters into this Agreement, the
following terms and conditions shall apply:

 

(a)                                 On the Resignation Date, the Company shall
pay Executive for all salary earned but not yet paid through the last day of
employment.

 

--------------------------------------------------------------------------------



 

(b)                                 Executive acknowledges that, consistent with
Company policy, Executive has 160 hours of accrued but unused vacation time as
of the date hereof. On the Company’s next regular payroll date after the
Resignation Date, Executive will be eligible for payment for all unused, accrued
vacation days, if any, through the Resignation Date.

 

(c)                                  The Company shall provide Executive with
the right to continue group medical and dental insurance coverage after the last
day of employment, under 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”). 
If Executive enters into and does not revoke and complies with this Agreement,
and provided he is not terminated by the Company for Cause, then his COBRA
continuation rights shall be as further described in paragraph 3(b) of this
Agreement.  Otherwise, the premiums for COBRA continuation shall be payable by
Executive.

 

(d)                                 Executive shall continue to vest in his
outstanding equity awards until the Resignation Date pursuant to the equity
plans and associated award agreements between Executive and the Company
(collectively the “Equity Documents”).  For the avoidance of doubt, all then
unvested shares shall lapse and be forfeited as of the day immediately following
the Resignation Date.  In accordance with the Equity Documents, Executive must
exercise any vested stock options within a limited amount of time from the
Resignation Date.  In the interest of clarity, in no event may options that are
not exercised within 90 days of the last day of Executive’s employment be deemed
to be incentive stock options.

 

(e)                                  Except as otherwise provided herein,
Executive’s eligibility to participate in any other employee benefit plans and
programs of the Company ceases on the Resignation Date in accordance with
applicable benefit plan or program terms.

 

3.                                      Additional Consideration.  If Executive
does not accelerate his resignation without the Board’s consent and he is not
terminated by the Company for Cause prior to March 1, 2019, and subject to, and
in consideration of, Executive’s execution and nonrevocation of and compliance
with this Agreement and his subsequent execution of the Certificate attached
hereto as Exhibit A (the “Certificate”) within the time period specified
therein, as well as his compliance with the terms hereof, Virtusa shall provide
Executive with the following termination benefits (the “Termination Benefits”). 
Those Termination Benefits consist of:

 

(a)                                 A lump sum payment equal to four months
annual base salary (at the rate in effect on the Resignation Date), which is
equal to one hundred thirty-three thousand, three hundred thirty-three dollars
($133,333.00) (the “Cash Severance Benefit”).  Such amount shall be less
applicable deductions and withholdings and shall be paid in one lump sum payment
on the Company’s next regular payroll date that occurs six months after the
Resignation Date;

 

(b)                                 Continuation of group health plan benefits
to the extent authorized by and consistent with COBRA, with the cost of the
regular premium for such benefits shared in the same relative proportion by the
Company and Executive as in effect on the Resignation Date, until six months
after the Resignation Date.  Notwithstanding the

 

2

--------------------------------------------------------------------------------



 

foregoing, nothing in this Section 3 shall be construed to affect Executive’s
right to receive COBRA continuation entirely at Executive’s own cost to the
extent that Executive may continue to be entitled to COBRA continuation after
Executive’s right to cost sharing under this Section 3(b) ceases; and

 

(c)                                  Notwithstanding anything to the contrary,
including the terms of Section 4(b)(i) of the Employment Agreement, in
consideration of the benefits being provided to Executive hereunder, Executive
forever releases and waives any right to payments of any variable cash
compensation (“VCCP”) under the executive variable cash compensation plan as
approved by the Board of Directors of the Company for the fiscal year ending
March 31, 2019 as applied to all executives of the Company.  For the avoidance
of doubt, Executive shall earn no VCCP of any kind, including for the fiscal
year ending March 31, 2019.

 

4.                                      Release of Claims.

 

(a)                                 General Release of Claims by Executive .  In
consideration of his continued employment with the Company, his continued
vesting of his equity awards, the payments noted above in Section 3, and other
good and valuable consideration, the adequacy of which Executive acknowledges,
Executive and his representatives, agents, spouse, estate, heirs, successors and
assigns (the “Mr. Rajgopal Releasors”) hereby release each of the “Virtusa
Released Parties” (as defined below in Section 4(f)) from any and all claims,
causes of actions, and liabilities (whether accrued or unaccrued, whether or not
now recognized, whether known or unknown, whether arising under federal, state,
or local law), arising at any time up to and including the date that he executes
this Agreement (hereafter collectively “Claims”), that the Mr. Rajgopal
Releasors have, may have, or may claim to have against any of the Virtusa
Released Parties.

 

This general release includes, without limitation, any and all Claims arising
out of or in connection with:

 

(i) Executive’s employment, change in employment status, and/or termination of
employment with Virtusa;

 

(ii) any federal, state or local law, constitution or regulation regarding
either employment, employment benefits, or employment discrimination and/or
retaliation including, without limitation, the National Labor Relations Act, as
amended; Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e
et seq.; Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; the Employee Retirement Income Security Act of 1974, as amended, 29
U.S.C. 1001 et seq.; the Workers Adjustment and Retraining Notification Act, 29
U.S.C. Section 2101 et seq.; the Immigration Reform and Control Act, as amended;
the Americans with Disabilities Act of 1990, as amended; the Fair Labor
Standards Act, as amended; the Occupational Safety and Health Act, as amended;
the Family and Medical Leave Act of 1993 (“FMLA”), as amended; COBRA, as
amended; the Age Discrimination in Employment Act of 1967 (“ADEA”), as amended;
and laws relating to family and medical leave, retaliation, discrimination on
the basis of race, color, religion, creed, sex, sex harassment, sexual
orientation, gender identity, marital status, pregnancy, national origin,
ancestry, handicap,

 

3

--------------------------------------------------------------------------------



 

disability, veteran’s status, alienage, blindness, present or past history of
mental disorders or physical disability, candidacy for or activity in a general
assembly or other public office, constitutionally protected acts of speech,
whistleblower status, use of tobacco products outside course of employment,
membership in any organization engaged in civil defense, veteran’s status, any
military service, application for military service, or any other federal, state
or local civil or human rights law or any other local, state or federal law,
regulation or ordinance;

 

(iii) any Massachusetts state or local laws respecting employment, including but
not limited to:  the Massachusetts Wage Payment Act, M.G.L. c. 149, § 148; the
Massachusetts Fair Employment Practices Act, M.G.L. c. 151B; the Massachusetts
Parental Leave Act, M.G.L. c. 149, § 105D; the Massachusetts Small Necessities
Leave Act, M.G.L. c. 149, § 52D; the Massachusetts Earned Sick Time Law, M.G.L.
c. 149, § 148C; the Massachusetts Domestic Violence Leave Act, M.G.L. c. 149, §
59E; the Massachusetts Civil Rights Act, M.G.L. c. 12, § 11H et seq.; the
Massachusetts Equal Rights Act; M.G.L. c. 93, § 102 et seq.; the Massachusetts
Equal Pay Act, M.G.L. c. 149, § 105A et seq.; the Massachusetts Law Against
Sexual Harassment, M.G.L. c. 214, § 1C et seq.; and the Massachusetts Law
Against Retaliation, M.G.L. c. 19C, § 11. et seq., as well as the laws of any
other State in which he performed services;

 

(iv) breach of contract, including, without limitation, the terms of the
Employment Agreement, or breach of the implied covenant of good faith and fair
dealing;

 

(v) wrongful termination, intentional or negligent infliction of emotional
distress, negligent misrepresentation, intentional misrepresentation, fraud,
defamation, promissory estoppel, false light invasion of privacy, conspiracy,
violation of public policy;

 

(vi) any Claim for any VCCP payment of any kind, equity awards, equity, stock or
stock options, profits interest and any net cash distributions in Virtusa or the
Virtusa Released Parties; and

 

(vii) any other tort, statutory or common law cause of action.

 

(b)                                 Waiver of Rights and Claims Under the Age
Discrimination in Employment Act of 1967:  Because Executive will be 40 years of
age or older as of the Resignation Date, he is hereby informed that he has or
might have specific rights and/or claims under the Age Discrimination and
Employment Act of 1967, as amended (the “ADEA”), and he agrees and understands
that:

 

(i) In consideration for the payment and benefits described herein, which he is
not otherwise entitled to receive, he specifically waives such rights and/or
claims under the ADEA to the extent that such rights and/or claims arose prior
to or on the date this Agreement was executed;

 

(ii) He understands that rights or claims under the ADEA which may arise after
the date this Agreement is executed are not waived by him;

 

4

--------------------------------------------------------------------------------



 

(iii) He acknowledges that he has been advised of his right to consult with his
counsel of choice prior to executing this Agreement, that he has twenty-one (21)
days to review this Agreement and consider its terms before signing it, and he
has not been subject to any undue or improper influence interfering with the
exercise of his free will in deciding whether to consult with counsel;

 

(iv) He has carefully read and fully understands all of the provisions of this
Agreement, he knowingly and voluntarily agrees to all of the terms set forth in
this Agreement, and he acknowledges that in entering into this Agreement, he is
not relying on any representation, promise or inducement made by the Company or
its attorneys with the exception of those promises contained in this document;
and

 

(v) He may revoke this Agreement for a period of seven (7) days following his
execution hereof and all rights and obligations of both parties under this
Agreement shall not become effective or enforceable until the seven (7) day
revocation period has expired.  This Agreement shall become effective on the
first business day following the revocation period (the “Effective Date”).

 

(c)  Interpretation/Class Action Waiver.  The foregoing release-of-claims
provision set forth in Sections 4(a) and (b) shall be given the broadest
possible interpretation permitted by law.  This release is intended by the
Mr. Rajgopal Releasors to be all encompassing and a full and total release of
any Claims, whether specifically enumerated herein or not, that they may have or
have had against the Virtusa Released Parties up to the date Executive executes
this Agreement.  The Mr. Rajgopal Releasors further agree to release and
discharge the Virtusa Released Parties from any and all claims which might be
made by any other person or organization on Executive’s behalf and they
specifically waive any right to become, and promise not to become, a member of
any class in a case in which a claim or claims against Virtusa are made
involving any matters subject to release pursuant to Sections 4(a) and (b).

 

(d)  Exclusions from General Release.  Excluded from the General Release of
Claims provision set forth in Sections 4(a) and (b) are any claims or rights
that cannot be waived by law, including the right to file a charge with an
administrative agency, including the EEOC, or participate in any agency
investigation, hearing or proceeding.  Executive, however, is waiving his right
to recover money in connection with such a charge or investigation.  Executive
also is waiving his right to recover money in connection with a charge filed by
any other individual or individuals, or by the EEOC, or any other federal or
state agency; provided that nothing in this Agreement limits any right Executive
may have to receive a whistleblower award or bounty for information provided to
the Securities and Exchange Commission.  The Parties agree that the General
Release of Claims provision set forth in Section 4(a) and (b) does not release
claims for violation or breach of this Agreement.

 

(e)  Covenant Not to Sue.  A “covenant not to sue” is a legal term which means
an agreement or promise not to file a lawsuit in court.  It is different from
the General Release of Claims contained in Section 4(a).  Besides waiving and
releasing the claims covered by Sections 4(a) and (b), Executive further agrees
never to sue the Virtusa Released Parties in any forum based on the claims, laws
or theories covered by the release language in Sections 4(a).  Notwithstanding
this Covenant Not To Sue, Executive may bring a claim to enforce this

 

5

--------------------------------------------------------------------------------



 

Agreement.

 

(f)  Definition of Virtusa Released Parties.  As used in this Agreement,
“Virtusa Released Parties” shall be interpreted as broadly as possible and shall
mean (without limitation): (i) Virtusa Corporation; (ii) all of its past,
present, and future subsidiaries, parents, affiliates, and divisions; and
(iii) all of the past, present, and future officers, directors, managers,
employees, shareholders, members, joint venturers, owners, attorneys, agents,
insurers, employee benefit plans (including such plans’ administrators,
trustees, fiduciaries, record-keepers, and insurers), and legal representatives
(all both individually, in their capacity acting on Virtusa’s behalf and in
their official capacities) of all of the aforementioned legal entities.

 

(g)  Accord and Satisfaction. The amounts set forth in this Agreement, coupled
with all previous payments made to Executive by Virtusa, shall be complete and
unconditional payment, settlement, accord and/or satisfaction with respect to
all obligations and liabilities of the Virtusa Released Parties to the
Mr. Rajgopal Releasors, including, without limitation, any and all amounts due
under the Employment Agreement and any and all claims for wages, salary, draws,
incentive pay, bonuses (including the VCCP), stock and stock options, any type
of equity, net cash distributions, profits interest, commissions, severance pay,
reimbursement of expenses, vacation pay, any and all other forms of compensation
or benefits, attorney’s fees, or other costs or sums.

 

5.                                      Executive’s Additional Agreements,
Representations and Obligations/Non-Disparagement.

 

(a)  Non-Disparagement;.  Executive agrees not to take any action or make any
statement, written or oral, which (1) disparages or criticizes the Virtusa
Released Parties, their officers, directors, investors or employees;
(2) disparages or criticizes the Virtusa Released Parties’ business practices;
or (3) which disrupts or impairs the Virtusa Released Parties’ normal
operations, including actions that would (x) harm the Virtusa Released Parties’
reputation with their current and prospective clients, business partners,
shareholders, or the public, or (y) interfere with existing contracts or
employment relationships with current and prospective clients, business partners
or the Virtusa Released Parties’ employees.  Executive agrees that these
non-disparagement obligations apply to any communications he may initiate,
participate in or have through “Social Media.”  “Social Media” includes, but is
not limited to, social or professional networking websites, wikis, blogs,
virtual worlds, personal websites, image-sharing websites, video-sharing
websites, message boards, chat rooms, and discussion forums.  Virtusa agrees
that its Board members and Seni Executives will not disparage the Executive.
Notwithstanding the foregoing, nothing in this Agreement prohibits the Parties’
truthful testimony in any legal proceeding, participating in any government
investigation or otherwise affect rights as set forth in Section 4(d) of this
Agreement.

 

(b)  Agreed-Upon Message to Customers and Third Parties.  The Parties agree
that, with respect to any communications with Company customers and employees
about Executive’s transition and resignation from employment, both Parties shall
state that, “Mr. Rajgopal has decided to resign from employment to pursue other
opportunities,” or words to that effect.

 

6

--------------------------------------------------------------------------------



 

(c)  Non-disclosure and Non-competition Agreement.  Executive acknowledges the
existence and continued validity of that certain Employee Noncompetition,
Nondisclosure, Nonsolicitation and Developments Agreement dated April 11, 2005
(the “NDA”), the terms of which are incorporated by reference as material terms
of this Agreement.  Executive agrees that his obligations under the NDA
expressly survive the cessation of his employment and that he will fully abide
by his obligations thereunder.

 

6.                                      Taxation of Payments and Benefits.  The
Company shall undertake to make deductions, withholdings and tax reports with
respect to payments and benefits under this Agreement to the extent that it
reasonably and in good faith believes that it is required to make such
deductions, withholdings and tax reports.  Payments under this Agreement shall
be in amounts net of any such deductions or withholdings.  Except to the extent
otherwise specified, nothing in this Agreement shall be construed to require the
Company to make any payments to compensate Executive for any adverse tax effect
associated with any payments or benefits or for any deduction or withholding
from any payment or benefit.

 

7.                                      Indemnification.  Executive shall
continue to have the right to be indemnified to the maximum extent permitted by
the certificate of incorporation and/or by-laws of the Company in effect with
respect to liability arising out of his services as an officer and director of
the Company, and under the Company’s Directors & Officers Liability insurance
policy.

 

8.                                      Integration.  This Agreement, including
the NDA and the Equity Documents, constitutes the entire agreement between the
parties relating to the subject matter herein and supersedes all prior
agreements between the parties, including without limitation any term or
provision in the Employment Agreement, except for the definition of “Cause,”
which is incorporated by reference into this Agreement.  Executive acknowledges
that this Agreement resolves all matters concerning his employment separation,
including, without limitation, separation compensation and supersedes any
similar, conflicting or prior terms in the Employment Agreement.  Executive
shall not be entitled to any payments or benefits other than those provided for
or referenced in this Agreement.

 

9.                                      Assignment; Successors and
Assigns, etc.  The Company may assign its rights under this Agreement in the
event that it shall effect a reorganization, consolidate with or merge into any
other corporation, partnership, organization or other entity, or transfer all or
substantially all of its properties or assets to any other corporation,
partnership, organization or other entity.  This Agreement shall inure to the
benefit of and be binding upon Executive and the Company and each party’s
respective successors, executors, administrators, heirs and permitted assigns.

 

10.                               Enforceability.  If any portion or provision
of this Agreement (including, without limitation, any portion or provision of
any section of this Agreement) shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.  In the event
that Executive violates a term of this Agreement, and the Company prevails in
enforcing this Agreement, Executive agrees that that Company is entitled to
recover its costs,

 

7

--------------------------------------------------------------------------------



 

including reasonable attorney fees incurred in connection with any claim or
cause of action arising under such default.  Executive agrees that any and all
payments or benefits under this Agreement will automatically terminate upon any
actual or threatened (in the Company’s determination and upon written notice to
Executive) violation of this Agreement by Executive.

 

11.                               Waiver.  No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving party.  The
failure of either party to require the performance of any term or obligation of
this Agreement, or the waiver by either party of any breach of this Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

 

12.                               Notices.  Except for the notice of revocation
referenced in the Release, any notices, requests, demands and other
communications provided for by this Agreement shall be sufficient if in writing
and delivered in person or sent by a nationally recognized overnight courier
service or by registered or certified mail, postage prepaid, return receipt
requested, to Executive at the last address he has filed in writing with the
Company or, in the case of the Company, at its main offices, attention of the
General Counsel.  Delivery by overnight courier service shall be effective on
the first business day after mailing.  Delivery by registered or certified mail
shall be effective three days after mailing.  Delivery in person shall be
effective upon delivery.

 

13.                               Amendment.  This Agreement may be amended or
modified only by a written instrument signed by Executive and by a duly
authorized representative of the Company.

 

14.                               Governing Law.  This is a Massachusetts
contract and shall be construed under and be governed in all respects by the
laws of the Commonwealth of Massachusetts, without giving effect to the conflict
of laws principles of such Commonwealth.  With respect to any disputes
concerning federal law, such disputes shall be determined in accordance with the
law as it would be interpreted and applied by the United States Court of Appeals
for the First Circuit.

 

15.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be taken to be an original.  Such counterparts shall together constitute
one and the same document.

 

[The remainder of this page is intentionally blank.]

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
Effective Date.

 

 

VIRTUSA CORPORATION

 

 

 

By:

/s/Ranjan Kalia

 

Its:

EVP & CFO

 

 

 

/s/ Raj Rajgopal

 

RAJ RAJGOPAL

 

9

--------------------------------------------------------------------------------



 

EXHIBIT A

 

CERTIFICATE UPDATING RELEASE OF CLAIMS

 

I, Raj Rajgopal, hereby acknowledge and certify that I entered into a Separation
and Release Agreement with Virtusa Corporation and its divisions, subsidiaries
and affiliated companies (the “Company”), dated                 , 2018 (the
“Agreement”).  Pursuant to that Agreement, I am required to execute this
certificate, which updates the release of claims in Section 4 of the Agreement
(this “Certificate”) as a condition of my receipt (and retention of) the
consideration described in Section 3 of the Agreement.  I further understand
that I may not sign this Certificate until on or after the Resignation Date (as
defined in the Agreement), and that I must return it to the Company within seven
(7) days after the Resignation Date.

 

I, therefore, agree as follows:

 

1.                                      A copy of this Certificate was attached
to the Agreement as Exhibit A.  The Company has advised me to consult an
attorney prior to signing this Certificate.

 

2.                                      In consideration of my receipt of the
consideration described in Section 3 of the Agreement, I hereby extend the
effective date of the release of claims in Section 4 of the Agreement to any and
all Claims (as defined therein and as fully described therein) through the date
I signed this Certificate.

 

3.                                      I have carefully read and fully
understand all of the provisions of this Certificate, I knowingly and
voluntarily agree to all of the terms set forth in this Certificate, and I
acknowledge that in entering into this Certificate, I am not relying on any
representation, promise or inducement made by the Company or its representatives
with the exception of those promises contained in this Certificate and the
Agreement.

 

4.                                      I agree that this Certificate is part of
the Agreement.

 

 

 

RAJ RAJGOPAL

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------